Per Curiam : The questions raised in these eases are the same. They are appeals from judgments of condemnation across appellant’s right of way, for streets. We regard the questions discussed in the argument of counsel for appellant as settled adversely to their contention by the decisions of this court already announced. Chicago and Northwestern Railway Co. v. City of Chicago, 148 Ill. 141; Illinois Central Railroad Co. v. City of Chicago, 138 id. 453; Chicago and Northwestern Railway Co. v. City of Chicago, 140 id. 309; Illinois Central Railroad Co. v. City of Chicago, 141 id. 586. The judgment of the circuit court will be affirmed. Judgment affirmed„